ATTACHMENT TO ADVISORY ACTION

12. CONT.  The rejection of claims 1-3, 8, 19-20, 25, 29, 35-37, and 41-43 under 35 U.S.C. 103 as being unpatentable over Miller et al. (2013) Cell Stem Cell., Vol. 13(6), 691-705, in view of Wang et al. (2007) Stem Cells, Vol. 25, 2173-2182, and U.S. Patent 8,071,378 (2011), hereafter referred to as Snyder et al., is maintained. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
Please note that the claims remain under examination based on the elected invention of genetically engineered donor cells and the species of nucleic acids encoding ZSCAN10. 
As noted in the prior office action, the following claim interpretation of “young” iPSCs versus “old” iPSCs has been adopted based on the definitions provided in applicant’s specification: “young” iPSCs are derived from young donors such as young mice up to 5 days old, or young humans up to the age 16, whereas “old” iPSCs are derived from old donors such as mice more than 1.4 years in age or humans older than 50 years of age, see the specification on page 17. 
Applicant’s proposed amendments to the claims, which have been entered, broaden the scope of cells from a “non-pluripotent” cells to “somatic” cells. Somatic cells encompass any non-germ cell and thus include pluripotent non-germ cells. However, the amendments to the claims do not overcome the rejection of record as Miller et al. teaches reprogramming “old” fibroblasts, which are somatic cells, to generate A-iPSCs. 
 The applicant reiterates their arguments concerning the teachings of Miller et al., Wang et al., and Snyder et al. which were fully considered and were not found persuasive as set forth in detail in the Final Office action mailed on 2/18/21. The following additional comments are made in regards to the scope of the claimed products and methods and in regards to applicant’s allegations of unexpected results. It is first noted that claims 35-37 and 41-43 are product claims or product by process claims. In both cases, the patentability of the product depends on the structure of the claimed cells and not on their method of production. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Claims 35-37 and 41-43 recite products which are A-iPSCs which express ZSCAN-10 at levels comparable to a Y-iPSCs. These claims read on A-iPSCs transfected with nucleic acid encoding ZSCAN-10. It is maintained that Miller et al. in view of Wang et al. and Snyder et al. makes obvious cells with this structure. 
Turning to the methods, the method of claim 1 recites a method for producing A-iPSCs from somatic cells of aged donors, comprising the step of supplementing the aged somatic cells before, during, or after reprogramming with ZSCAN10, thereby producing A-iPSCs with “at least one” of DNA damage response, apoptosis response, glucose metabolism, and genomic stability levels approximating those of Y-iPSCs (young donor iPSCs). Dependent claim 29 clarify that the method of claim 1 comprises the further supplementation of the aged somatic cells with the Yamanaka factors OCT4, SOX2, KFL4, and MYC. Thus, the method of claim 1 reads on contacting aged somatic cells with the reprogramming factors OCT4, SOX2, KFL4, and MYC and further with ZSCAN10 during or after reprogramming. It is further noted that claim 1 does not recite that the A-iPSCs produced from reprogramming using the Yamanaka factors exhibit decreased DNA damage response prior to exposure to ZSCAN10. The claims as written only refer to the final phenotype of the A-iPSCs in which the A-iPSCs resemble Y-iPSCs. Miller et al., as discussed in the prior office actions, shows that A-iPSCs derived from aged fibroblasts resemble Y-iPSCs. Wang et al. and Snyder et al. were cited to provide motivation to further supplement the aged fibroblasts or A-iPSCs with ZSCAN10 based on their findings that ZSCAN10 contributes to reprogramming and further stabilizes the resulting iPSCs, inhibiting differentiation. 
Further regarding applicant’s allegations of “unexpected” or “surprising” results, it is reiterated that the claimed methods that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP 716.01(c). Furthermore, a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). In the instant case, no Declaration has been provided. Further, the claims as written recite methods of providing ZSCAN10 to aged non-pluripotent cells prior to/during/or after reprogramming-where the reprogramming comprises the use of reprogramming factors Oct4, Sox2, Kilf4, and c-Myc- where the resulting A-iPSCs exhibit at least one response selected from the group of DNA damage response, apoptosis response, glucose metabolism, and genomic stability levels, which approximate those of Y-iPSCs. The phrase “at least one” indicates that the A-iPSCs need only exhibit one of these phenotypes to meet the claim limitations. As discussed above, Miller et al. teaches that reprogramming aged somatic cells using Oct4, Sox2, Kilf4, and c-Myc produces A-iPSCs which resemble young iPSCs in at least DNA damage response, where DNA damage was measured by H2AX immunocytochemistry, and apoptosis response. Wang et al. and Snyder et al., as discussed above, provide the requisite motivation to further express ZSCAN10 either during or after reprogramming in order to aid in dedifferentiation of somatic cells or the maintenance of pluripotency of the resulting iPSCs. As such, it is maintained that the skilled artisan would have had a reasonable expectation that reprogramming aged donor somatic cells with Oct4, Sox2, Kilf4, c-Myc, and ZSCAN10 would result in A-iPSCs with resemble Y-iPSCs in at least DNA damage response and apoptosis response. 

The rejection of claim 32 under 35 U.S.C. 103 as being unpatentable over Miller et al. (2013) Cell Stem Cell., Vol. 13(6), 691-705, in view of Wang et al. (2007) Stem Cells, Vol. 25, 2173-2182, and U.S. Patent 8,071,378 (2011), hereafter referred to as Snyder et al., as applied to claims 1-3, 8, 19-20, 25, 29, 35-37, and 41-43 above, and further in view of Han et al. (2011) Antioxidants & Redox Signaling, Vol. 15 (7), 1799-1820, is maintained. Applicant’s arguments are the same as those provided for 103 above, and likewise have not been found persuasive in overcoming the rejection. See above. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633